Citation Nr: 0023237	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied entitlement to nonservice-
connected pension.


REMAND

The Board most recently denied entitlement to nonservice-
connected pension in a decision issued in March 1997.  At 
that time, it was found that the veteran simply lacked 
sufficient disability to render him or the average person in 
like circumstances unable to work.  There was not then and is 
not now any clinical opinion stating or suggesting that the 
veteran was unable to work as a result of all combined 
disability.

However, more recently the veteran was hospitalized and 
treated by VA in May 1998 for a left tibial plateau fracture 
resulting from a motorcycle accident with open reduction and 
internal fixation.  The surgical reports and postoperative 
treatment records through September 1998 indicate that this 
surgery was successful and performed without incident and 
that the veteran was having an uneventful postoperative 
course.  However, it is unclear at this point whether and to 
what extent the veteran has any chronically disabling 
features as a result of this injury and surgical repair.  The 
rating decision on appeal found that moderate knee impairment 
might be expected following the immediate postoperative 
recovery period, but that the nature of this injury did not 
suggest a likelihood of significant permanent residual 
disability.  However, there is simply an absence of competent 
clinical evidence establishing this fact.  Orthopedic 
examination is indicated.

Additionally, a review of the records on file shows that the 
veteran is also in receipt of a 10 percent service-connected 
evaluation for a left 1st and 5th rib resection, but it is 
unclear to what extent this injury interferes with the 
veteran's physical ability to work.  Also, the veteran is in 
receipt of a 10 percent evaluation for a nonservice-connected 
right leg fracture which occurred in 1980 and it is also 
unclear to what extent the residuals of this injury may 
interfere with the veteran's ability to work.  Also, the 
Board notes that the veteran was, in the past, diagnosed with 
bilateral carpal tunnel syndrome and, in April 1996, he was 
provided VA carpal tunnel release for the left wrist.  Again, 
there is not at present current clinical evidence revealing 
the extent of any impairment due to the postoperative 
residuals of left carpal tunnel release and/or whether right 
carpal tunnel syndrome remains a problem.  Finally, the 
veteran is in receipt of a 10 percent nonservice-connected 
evaluation for chronic lumbosacral strain, but there is 
little evidence of any ongoing care or treatment for low back 
problems for the Board to perform any current evaluation.  
The representative, in its most recent November 1999 
argument, requested that this case be remanded for complete 
and contemporaneous medical examinations and the Board tends 
to agree.  While there is an absence of clinical evidence 
which in any way clearly documents that the veteran is unable 
to work, there is not sufficient current clinical evaluation 
of his presently noted disabilities for the Board to perform 
an adequate evaluation.  Comprehensive orthopedic examination 
is indicated.

In his notice of disagreement and substantive appeal, the 
veteran said he had sought assistance from VA vocational 
rehabilitation and he intimated that he was found ineligible 
for assistance.  There is on file a July 1997 application for 
VA vocational rehabilitation, but the outcome of this 
application is not evident in the veteran's claims folder.  
It would be appropriate for the RO to obtain the veteran's 
vocational rehabilitation file, if any, and to include 
consideration of the evidence therein in reassessing the 
veteran's current claim for nonservice-connected pension.  
If, following development, pension remains denied, this 
vocational rehabilitation file must be returned to the Board 
with the veteran's claims folder for appellate review.

There is evidence on file indicating that the veteran had 
applied for Social Security disability benefits.  The outcome 
of such application is not known.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that evidence from 
Social Security disability determinations is relevant and 
material when considering a veteran's claim for nonservice-
connected pension so the RO must collect the veteran's Social 
Security disability application, any resulting decision 
therefrom and all evidence considered by the Social Security 
Administration in making that decision.

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:

1.  Initially, the veteran must be 
provided with the opportunity of 
submitting any additional evidence or 
argument he may have with respect to his 
claim for nonservice-connected pension.  
He should be invited to submit copies of 
any records of private medical treatment 
which might support his claim for 
pension.  If he requests assistance in 
obtaining copies of private records, the 
RO should assist him.  In statements 
giving rise to this appeal and to his 
earlier application for pension, the 
veteran has reported that he has been 
without any steady employment for the 
past 15 to 20 years.  The RO should 
request the veteran to provide a 
statement detailing his work, vocational 
and educational experience from the time 
of his separation from service forward.  
Additionally, the RO should request the 
veteran to provide copies of his Federal 
tax returns for the last three years, 
including 1997 through 1999.  If the 
veteran indicates that he does not have 
such copies, he should be directed to 
obtain copies of them from the Internal 
Revenue Service.

2.  The RO should contact the Social 
Security Administration and request that 
a complete copy of the veteran's 
application for Social Security 
disability be provided to VA for 
consideration in conjunction with his 
current claim for nonservice-connected 
pension.  At a minimum, this should 
include a copy of the veteran's 
application, all medical evidence used or 
considered by the Social Security 
Administration in deciding that claim, 
and a copy of any final decision made by 
the Social Security Administration.  All 
evidence obtained must be added to the 
claims folder.

3.  The RO should obtain and co-locate 
with the veteran's claims folder any 
available VA vocational rehabilitation 
file for consideration in connection with 
his current claim.  The outcome of the 
veteran's July 1997 application for VA 
vocational rehabilitation should be 
determined.  Any follow-up necessary in 
conjunction with that application should 
be performed.

4. The RO should obtain and add to the 
veteran's claims folder copies of any VA 
medical treatment records which are not 
already on file.  

5.  The veteran should be provided with a 
comprehensive VA orthopedic examination.  
The veteran's claims folder must be made 
available to the VA physician for review 
in conjunction with the examination (the 
exam report must note that the folder was 
available and was reviewed).  
Additionally, the request for examination 
should specifically identify the 
following:   (1)(Minor) shoulder 
disability characterized as chronic or 
recurrent dislocation,  (2) a left 1st 
and 5th rib resection,  (3) a right leg 
fracture from 1980,  (4) a postoperative 
left tibial plateau fracture from 1998,  
(5) bilateral carpal tunnel syndrome with 
left carpal tunnel release performed by 
VA in April 1996, and  (6) lumbosacral 
strain.  A comprehensive physical 
examination should be performed which, at 
a minimum, addresses each of these 
particular problems and this examination 
should include a complete report 
regarding functional impairment including 
ranges of motion, muscle strength and/or 
atrophy, neurological impairment, excess 
fatigability, incoordination, swelling, 
deformity or atrophy of disuse, 
instability of station, disturbance of 
locomotion, interference with sitting or 
standing and weight bearing.  X-ray 
studies should be performed and reviewed 
by VA radiologists for an opinion 
regarding arthritic changes and bone or 
joint abnormalities.  The physician 
should be directed to provide an opinion 
with respect to each separately 
identified disability as to whether there 
is at present adequate pathology to 
support any current complaints of pain or 
other dysfunction.  If, in the VA 
orthopedist's opinion, any additional 
examination by other VA specialists would 
be necessary or useful in evaluating the 
veteran's physical condition, this VA 
orthopedist should take the actions 
necessary to ensure that such 
examinations are indeed conducted and the 
VA orthopedist should consult with such 
other physicians in resolving any 
questions of such disability.  Finally, 
the VA orthopedist, in consideration of 
the evidence contained in the veteran's 
claims folder and in light of current 
examination(s) should render an opinion 
as to whether the veteran is physically 
unable to work (or whether the average 
individual in like physical condition 
would be able or unable to work).  A 
complete explanation of all reasons and 
bases for any opinions provided is 
essential.

6.  After completion of the above 
development, the RO must initially review 
the report of VA orthopedic (and any 
other) examination for completeness and 
for compliance with the questions 
presented in this remand.  If any 
examination contains insufficient 
information rating for evaluation 
purposes, such examination must be 
returned for corrective action.  
Thereafter, the RO should again address 
the veteran's claim for nonservice-
connected pension.  The decision should 
include consideration of all evidence in 
the claims folder, all current 
examination(s), any evidence obtained 
from the Social Security Administration, 
and the veteran's VA vocational 
rehabilitation records.  If the decision 
remains adverse, the veteran and his 
representative must be provided with a 
supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board (along with any VA 
vocational rehabilitation file) after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GARY L. GICK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



